Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 06/01/2020 and 03/11/2022 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a machine-readable medium having stored thereon a set of instruction, which if performed…” is nonstatutory. Claim 19 is not   limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the computer-readable storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory machine-readable medium having stored thereon a set of instruction, which if performed …" is believed to be sufficient to overcome this rejection. 

Claims 20-24 are depend on claim 19. Therefore the rejection of claims 20-24 are the same as the rejections for claim 19.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Google LLC. (WO 2018/102717 hereinafter, “Google”; provided by the Applicant’s IDS filed on 03/11/2022).

Consider claim 1, Google teaches a processor, comprising: one or more circuits to use one or more neural networks to generate one or more second images based, at least in part, on one or more point cloud representations of one or more first images (fig. 2, page 13 [46] and [49]).

Consider claim 2, Google further teaches wherein the one or more circuits are further to assign colors to one or more portions of the one or more point cloud representations, or one or more motion vector representations, based at least in part on the colors assigned to corresponding pixels of the one or more first images (pages 2-3 [97] and [99]).  

Consider claim 3, Google further teaches wherein the one or more first images and the one or more second images are generated using an image encoder network, to encode a prior generated image of the one or more first images (page 20 [84]), and an image generator network to generate a next generated image of the one or more second images based at least in part upon a vector representation of the one or more second images output by the image encoder network (pages 22-24 [97]-[104]).  

Consider claim 4, Google further teaches wherein the image generator network includes a sequence of translation blocks and upscaling layers, the translation blocks to generate images based on one or more inputs and each including a sequence of translation layers (page 15 [57]), at least one translation layer of the sequence to receive as input a guidance image generated by projecting the one or more point cloud representations onto a next viewpoint for the next generated image (pages 6-7 [20] and pages 19-21 [80] and [87]).  

Consider claim 5, Google further teaches wherein at least one translation layer of the sequence of translation layers is to receive as input one or more style embeddings generated by a label embedding network, the label embedding network receiving as input concatenated semantic data, the semantic data including at least one of segmentation data, depth data, pose data, or edge data determined from one or more input images (page 6 [17] and page 9 [30]-[31]).  

Consider claim 6, Google further teaches wherein at least one translation layer of the sequence of translation layers of the translation blocks is to receive as input one or more flow embeddings generated by a flow embedding network, the flow embedding network receiving as input optical flow data and a prior generated image of the one or more first images (pages 25-26 [109]-[111]).

Consider claims 7, 13, 19 and 25, the previous rejections of claim 1 apply mutatis mutandis to corresponding claims 7, 13, 19 and 25.

Consider claim 8, 14, 20 and 26, the previous rejections of claim 2 apply mutatis mutandis to corresponding claims 8, 14, 20 and 26.

Consider claim 9, 15, 21 and 27, the previous rejections of claim 3 apply mutatis mutandis to corresponding claims 9, 15, 21 and 27.

Consider claims 10, 16, 22 and 28, the previous rejections of claim 4 apply mutatis mutandis to corresponding claims 10, 16, 22 and 28.

Consider claim 11, 17, 23 and 29, the previous rejections of claim 5 apply mutatis mutandis to corresponding claims 11, 17, 23 and 29.

Consider claim 12, 18, 24 and 30, the previous rejections of claim 6 apply mutatis mutandis to corresponding claims 12, 18, 24 and 30.

Conclusion

6.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information Consider the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649